Citation Nr: 0215585	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  99-13 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services associated with the 
veteran's hospitalization at Fairfax Hospital from January 19 
to January 21, 1995.  

2.  Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services associated with the 
veteran's hospitalization at Holy Cross Hospital from January 
23 to January 27, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from June 1960 to June 1978.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision of the Medical 
Administration Service (MAS) of the Washington, D.C., 
Department of Veterans Affairs (VA) Medical Center which 
denied payment or reimbursement of the private medical 
expenses associated with the veteran's treatment at Holy 
Cross Hospital between January 23 and January 27, 1995.  In 
March 1996, the MAS denied payment or reimbursement of the 
private medical expenses associated with the veteran's 
treatment at Fairfax Hospital between January 19 and January 
21, 1995.  In August 2002, the Board informed the veteran in 
writing that he may have not filed a timely notice of 
disagreement with the June 1995 MAS decision or a timely 
substantive appeal with the March 1996 MAS decision and his 
right to submitt additional evidence or argument or to 
request a hearing.  In September 2002, the veteran requested 
a video hearing before a Member of the Board.  The veteran 
has been represented throughout this appeal by the Disabled 
American Veterans.  The St. Petersburg, Florida RO now has 
jurisdiction of the claims folder.


REMAND

The veteran has requested a video hearing before a Member of 
the Board.  The requested hearing has not been scheduled.  
Accordingly, this case is REMANDED for the following action:

The St. Petersburg, Florida, Regional 
Office should schedule the veteran for 
the requested video hearing before a 
Member of the Board.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2002) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).  


